Citation Nr: 9901615	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  91-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(formerly § 351) for loss of vision resulting from Department 
of Veterans Affairs medical treatment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from September 1945 to 
October 1946.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a November 1990 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
held no new and material evidence had been submitted to 
reopen the appellant's claim for entitlement to compensation 
benefits under 38 U.S.C.A. § 351 for additional disability 
resulting from VA medical treatment.  The issue had been 
denied by the Board in November 1989; this decision also 
granted § 351 benefits for other disability arising out of 
this hospitalization.

Following certification of this case to the Board in April 
1991, the United States Court of Veterans Appeals (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation the RO used in deciding claims under 38 U.S.C.A. 
§ 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Gardner decision was subsequently affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993) and the United States 
Supreme Court (Supreme Court) affirmed the lower courts' 
decisions in Brown v. Gardner, 115 S. Ct. 552 (1994).  
Thereafter, the Secretary of the VA (Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995, and on March 16, 1995, amended VA 
regulations were published to conform with the Supreme 
Court's decision.  Since the appellant's current claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
is not subject to the finality provisions under current VA 
governing laws and regulations, the Board will conduct a de 
novo review of the appellant's claim as was done by the RO.  
See Spencer v. Brown, 4 Vet. App. 283, 288 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 230 (1991); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

The case was remanded in March 1996 for additional 
development.  The Board subsequently obtained VA expert 
medical opinions from an internist and a neurologist, as well 
as an additional medical opinion from an independent medical 
expert (IME), namely, a neuro-ophthalmologist.  Those 
opinions have been received, shared with the appellants 
representative, and the case is now ready for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his current loss of vision in 
each eye is due to the medication error that occurred in 
April 1982 while he was hospitalized in a VA facility.  He 
maintains that the drug he was mistakenly administered is 
known to cause blindness and that this drug is the cause of 
his loss of sight.  In the alternative, the appellant argues 
that there was a delay in the administration of the proper 
anti-fungal agents at the time of his admission to the VA 
hospital and this delay resulted in the worsening of his 
cryptococcal infection such that his vision was adversely 
affected.  The appellants representative argues that the 
medical evidence points to the medication error being the 
etiologic cause of the appellants vision loss and contends 
that the competent medical opinions of record are unable to 
dismiss a relationship between this error and the vision 
loss.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against his claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional visual 
disability as a result of VA medical treatment in 1982.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellants appeal has been obtained.

2.  The appellant sought medical treatment in March 1982 for 
severe, persistent incapacitating headaches; he was treated 
by a private ophthalmologist that month for suspected giant 
cell arteritis.

3.  The appellant was admitted to a private hospital on April 
5, 1982.  His visual acuity was normal and his visual fields 
full.  A consulting physician found no evidence of any 
infectious process.  A lumbar puncture was performed on April 
14, 1982; the results indicated that the appellant was 
suffering from cryptococcal meningitis.  

4.  The appellant was transferred to a VA medical facility on 
April 15, 1982, for treatment of the cryptococcal meningitis.  

5.  On April 16, 1982, the appellant received four doses of 
5-FU instead of 5-FC due to VA physician error in ordering 
the medication; 5-FC has been generally associated with loss 
of visual acuity.  It has not been medically established in 
this case.

6.  Based on the evidence and opinions on file, it is not 
shown that as a result of the VA treatment for cryptococcal 
meningitis, the appellant did not develop any loss of vision. 


CONCLUSION OF LAW

The appellant does not have additional visual disability that 
resulted from VA medical treatment rendered in 1982.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the evidence on file, the Board concludes 
that the appellants claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the claim presented 
is not inherently implausible.  The credibility of the 
appellants evidentiary assertions is presumed for making 
this determination.  In addition, it is concluded that all 
pertinent facts have been developed, as there is no showing 
of additional evidence which is available and could be 
obtained.  Thus the duty to assist in developing pertinent 
facts is completed.  Id.

The appellant apparently started experiencing severe, 
persistent and incapacitating headaches during the first week 
of March in 1982.  He also suffered from dizziness, an 
unsteady gait, falling down spells, decreased appetite, 
visual hallucinations and difficulty hearing.  His family 
members described him as being confused, irritable, forgetful 
and not himself.  He apparently did not exhibit fevers or 
chills.  Despite seeking medical treatment and being 
prescribed a number of pain medications, the incapacitating 
headaches continued without relief.  

The appellant received a course of Prednisone from a private 
ophthalmologist between March 10, 1982 and March 21, 1982 in 
doses as high as 100 mg p.o. q.d. for the possibility of 
giant cell arteritis .  On March 26, 1982, the appellants 
eyes were examined yielding +2.25 in the right eye and +2.50 
in the left eye for distant vision and +2.25 in both eyes for 
near vision.  On March 30, 1982, he went to a VA facility 
complaining of right-sided headaches.  On examination his 
extraocular movement was full and his fundi were benign.  
These findings were made again on April 1, 1982, when the 
appellant returned with the same complaints.

On April 5, 1982, the appellant was admitted to St. Augustine 
General Hospital.  At the time of admission, his optic discs 
were not congested and there no papilledema was noted to be 
present.  Cranial nerves 2 through 12 were intact.  There 
were no visual field cuts and no detectable double vision.  
The appellant complained of severe headaches, the eyes and 
frontal region feeling sore and tender to the touch, burning 
in the eyes, dizziness, nausea and sensitivity to light and 
noise.  He was noted to have stated that he had had severe 
stiffness of the neck and pain in the neck for the previous 
two weeks or so.  On examination he did not have a fever.  
His visual acuity was normal and his visual fields full.  
Examination of the fundi showed no evidence of papilledema or 
hemorrhages.  His pupils were small, 1-2 mm, equal and 
reacting to light and near vision.  Extraocular movements 
were full.  The clinical impression was acute recurrent 
cluster headaches; acute muscle contraction headaches 
secondary to severe cervical spondylosis; underlying anxiety 
depression; possible cranial arteritis, but with normal 
sedimentation rate and no relief with course of Prednisone.  
The consulting physician stated that he did not think there 
was any evidence, clinical or otherwise, of any infectious 
process or subarachnoid hemorrhage.

Treatment with various medications and a cervical collar 
followed.  On April 12, 1982, the appellant underwent a CAT 
scan that was normal.  The headaches continued unabated.  On 
April 14, 1982, he was noted to have a low grade temperature 
of 99 degrees.  A lumbar puncture was performed.  The opening 
pressure was 340-350 mm of water; total protein was 86 mg/dl 
and glucose was 38 mg/dl with the peripheral glucose being 
120 mg/dl.  The India ink test was noted to be remarkably 
positive with encapsulated and branching yeast seen on 
slides.  Cryptococcus antigen testing was sent out and 
returned positive at a titer of 1:1024.  The appellant was 
discharged from the private hospital on April 15, 1982, after 
it was discovered that he had VA benefits and because the 
hospitalization would run at least four to five weeks; he was 
not administered any anti-fungal agents prior to his 
discharge.  He was transported by his fiancée and admitted to 
a VA hospital on April 15, 1982.

On admission to the VA facility, the appellant underwent a 
lumbar puncture with an opening pressure of 350 mm of water; 
total protein of 72 mg/dl and glucose of 40 mg/dl (peripheral 
of 164 mg/dl) with positive India ink.  Initial cryptococcal 
antigen titers in both serum and CSF had risen from the 
1:1024 titer on April 14th to 1:131,000.  An infectious 
diseases consultation was obtained and a course of 
Amphotericin B and 5-FC was recommended.  The 5-FC was 
initially administered on April 15, 1982, at 11 p.m. p.o. in 
a 2.5 gram dose.  

Unfortunately, the next four 2.5 gram p.o. doses the appellant 
received on April 16, 1982 were of 5-FU due to physician error in 
writing the medication orders.  The appellant apparently vomited 
two or three of the doses but it was thought that he received 2.5 
to 5 grams of 5 FU.  The maximum daily dose was noted to 
ordinarily be 800 mg.  The appellant went on to subsequently 
develop mucositis, pancytopenia and staphylococcus sepsis, among 
other problems.

An infectious diseases note written on April 16, 1982, indicated 
that the appellant began to complain of halo vision in the right 
eye and the right ocular globe was noted to be VERY tender to 
palpation.  Examination of the fundi did not reveal papilledema.  
An ophthalmology consultation was recommended to rule out acute 
glaucoma.  A subsequent infectious diseases note on April 17, 
1982, indicated that the appellants vision had remarkably 
deteriorated from the previous day.  The nurses reported that he 
could not see his food in the morning and the physician noted 
that he presently could not see faces.  

The ophthalmology consultation shortly thereafter revealed 
centrocecal scotoma on the left with a smaller one on the right.  
Left visual acuity was 20/400 and 20/60 on the right.  It was 
felt that these findings were consistent with retrobulbar 
neuritis.  The optic discs were noted to have become pale.  
Follow-up examination on May 8, 1982, revealed mild temporal disc 
pallor in both eyes and the findings were otherwise unremarkable.  
These included mild macular RP with changes.  The assessment was 
some worsening in the right eye acuity.  The appellant was again 
seen in the eye clinic on June 11, 1982, and mild temporal disc 
pallor was found.  An intern note dated on July 1, 1982, 
indicated retrobulbar neuritis was present with bilateral 
scotoma, right greater than left, that were possibly secondary to 
the Amphotericin B.  

The appellant thereafter was seen a number of times in the eye 
clinic.  A note dated April 25, 1983, indicated that the etiology 
of the visual acuity loss was thought to be toxic v. retrobulbar 
neuritis.  The assessment was bilateral optic atrophy - OS worse 
than OD, probably secondary to toxin (5-FU).  A later note dated 
October 24, 1983, assessed bilateral optic atrophy OD>OS probably 
secondary to toxin and senile macular degeneration.

The evidence of record contains a number of medical opinions 
relating to the appellants visual function.  In March 1988, 
the neurologist who was responsible for the medication error 
of April 1982 wrote a letter to the appellant.  In the 
letter, the neurologist indicated that the appellant had 
developed transient alopecia and transient leukopenia as a 
result of the medication error.  He also indicated that 
visual loss had been noted and that visual loss is a known 
complication of cryptococcal meningitis; this infectious 
disease was noted to have a 50% mortality rate.  

In September 1990, the family practitioner who admitted the 
appellant to the private hospital in April 1982 submitted a 
letter in which he indicated that he had reviewed the 
pertinent VA medical records.  He stated that he was unable 
to connect the 5-FU given to [the appellant] to his 
blindness and that he was unable to find any literature 
to substantiate this.  The physician further stated that he 
was unable to state with certainty that the delay in 
obtaining appropriate treatment was a direct cause of the 
appellants blindness.  He also pointed out that, even in 
cases of cryptococcal meningitis where there is timely 
diagnosis and treatment, blindness occurs.  He concluded that 
the delay in the appropriate treatment of the cryptococcal 
meningitis may have had a role in the blindness that followed 
the infection.

A VA ophthalmologist examined the appellant in June 1996.  
This physician stated that it was extremely difficult to 
ascertain whether or not the appellants current ocular 
condition was related to the cryptococcal infection or to the 
5-FU toxicity.  Cryptococcal meningitis was noted to be a 
well-documented cause of papilledema, an optic nerve injury 
which can subsequently cause optic atrophy and could account 
for all of the optic conditions the appellant currently 
demonstrated.  The physician concluded that it was very 
likely that the cryptococcal meningitis was the reason for 
the appellants condition.  However, the physician also noted 
that he was unfamiliar with the literature on the toxicity of 
5-FU to the optic nerve and therefore could not address the 
question of the role of 5-FU.  The doctor also stated that he 
felt that the anti-fungal therapy was started at the VA 
hospital within an appropriate amount of time after the 
diagnosis was made.  A neurologist who examined the appellant 
that same day stated that it was unclear whether the 
treatment or the cryptococcal meningitis was the etiology of 
the visual loss.

Since the Board is prohibited from substituting its own 
unsubstantiated medical opinions (see Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991)), in August 1997, the Board 
requested a medical opinion pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive.  The Board thereby obtained 
two opinions from VA medical specialists in October 1997, 
namely a neurologist and an internist.  The neurologist 
stated that 5-FU can cause numerous ophthalmologic effects, 
including optic neuritis, and that optic neuropathy is the 
most common cause of visual loss in patients with 
cryptococcal meningitis; this usually occurs with 
papilledema, but can occur without it.  The neurologist also 
noted that pancytopenia is a side effect of 5-FU and that the 
appellants immune response could have been decreased due to 
the 5-FU which in turn potentiated the infection.  The 
neurologist opined that it was likely that there was little 
effect on the vision from not receiving the 5-FC (due to the 
error) since the Amphotericin was providing a protective 
effect.  The neurologist was unable to state how much of the 
appellants visual loss could be attributed to the 5-FU; he 
stated that both 5-FU and cryptococcal meningitis can cause 
optic atrophy and it was possible that the two acted 
synergistically.  However, he also noted that the absence of 
papilledema did suggest a significant role for 5-FU.

The internist stated that Amphotericin B can rarely be 
associated with blurred vision or diplopia.  She stated that, 
in her clinical experience with more than 50 patients on this 
drug, she had never seen an ophthalmologic complication.  To 
the best of her knowledge, 5-FC is not associated with any 
ophthalmologic side effects.  The internist further stated 
that intravenous administration of 5-FU is occasionally 
associated with tearing, dacryostenosis, visual changes and 
photophobia, but noted, that to the best of her knowledge, 
the oral administration of 5-FU was not associated with 
ophthalmologic problems.  She opined that it was very 
possible that the cryptococcal meningitis with a titer of 
1:131,000 prior to anti-fungal therapy caused the appellants 
visual loss.  She noted that visual loss may be attributable 
to direct cryptococcal involvement of the optic tracts and 
that papilledema is not always noted in cryptococcal 
meningitis.  As for the issue of delay in treatment, the 
internist noted that the appellant had probably been 
suffering from the meningitis for weeks and that any delays 
in treatment between April 14th and 15th could not be said to 
have contributed significantly to the disease outcome.  The 
internist concluded that none of the appellants visual loss 
could be attributed to the administration of the 5-FU or to 
any of the sequelae of that medication error, including the 
appellant not receiving 5-FC on April 16th.  

In September 1998, the Board received an IME opinion from a 
neuro-ophthalmologist who reviewed all of the medical 
evidence of record.  He noted that the appellant obviously 
has permanent bilateral visual loss due to optic atrophy that 
was most recently documented in September 1997, when hand 
motion vision in the right eye and no light perception in the 
left eye were demonstrated.  The neuro-ophthalmologist 
questioned the negative findings for visual loss prior to 
April 16th, since it seemed likely that a patient with 
cryptococcal meningitis and increased intracranial pressure 
of 34 would in fact have significant visual loss either from 
papilledema and/or retrobulbar optic neuritis related to the 
meningitis itself.  He noted that, in his experience, 
profound visual loss usually accompanies a diagnosis of 
cryptococcal meningitis, with or without treatment.  The 
doctor also noted that, since the likelihood of visual 
involvement in the primary disease process increases as the 
illness progresses, the delay in diagnosis until April 14th 
was of great concern.

The neuro-ophthalmologist pointed out that, while 
Amphotericin B has been noted to cause visual impairment, it 
is usually not considered to be a cause of toxic optic 
neuropathy and that 5-FC is also not a substance linked with 
toxic optic neuropathy.  The expert stated that 5-FU has been 
associated with visual changes, although his clinical 
experience with 5-FU was that corneal epithelial toxicity 
resulted and not optic neuropathy.  Furthermore, the expert 
stated that he was not sure that 5-FU had ever been reported 
as a direct cause of optic neuropathy.  

The neuro-ophthalmologist identified several possible causes 
of the appellants optic neuropathy: Amphotericin B, 5-FC, 5-
FU, immunosuppression resulting in a worsening of the 
meningitis, and the meningitis itself.  He pointed out that 
recent articles have indicated that the treatment of 
cryptococcal meningitis results in such an inflammatory 
change in the nervous system that mild immunosuppression, as 
well as anti-fungal therapy, may reduce the profound clinical 
course and improve the patients outcome.  After considering 
all these possibilities, the expert concluded that there is a 
high degree of medical probability that a cryptococcal 
meningitis with a titer of 1:1024 prior to the initiation of 
anti-fungal therapy would definitely have resulted in 
retrobulbar optic neuritis or papilledema related to 
increased cranial pressure and that this certainly could have 
accounted for all of the visual loss the appellant now has.  
Furthermore, the lack of treatment prior to April 15th could 
very well have resulted in the permanent visual loss.  

The expert noted that there was a possibility that the 
administration of the 5-FU could have resulted in direct 
toxic optic neuropathy to each optic nerve; however, he was 
not convinced to a high degree of medical probability that 
such was the case.  In addition, the expert was unable to 
find that the lack of 5-FC due to the administration of the 
5-FU contributed to the appellants visual loss.  Since the 
expert was unable to find that the administration of the 5-FU 
directly resulted in significant and profound visual loss, he 
declined to comment as to any percentage of the visual loss 
that could be attributed to the medication error.

In pertinent part, 38 U.S.C.A. § 1151 provides that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered.....Necessary 
consequences are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

In the application of the law to the facts, it is clear from 
the foregoing that this is a very complicated case.  However, 
it is equally clear that the appellant was diagnosed with 
cryptococcal meningitis in a private facility nine days after 
he was admitted with symptoms associated with the same and 
that he was released from that private hospital a day later 
without having received any anti-fungal therapy.  It is also 
clear that the appellant began to receive anti-fungal therapy 
shortly after he was admitted to the VA facility and that 
shortly thereafter, he was erroneously administered 5-FU 
instead of 5-FC.  Lastly, all parties are in agreement that 
the appellant has suffered significant visual loss in each 
eye that started in approximately April 1982.

The appellants representative, in the informal hearing 
presented submitted in December 1998, conceded that 
cryptococcal meningitis alone can cause vision loss and that 
it may have done so in this case.  After reviewing the 
evidence of record, the Board concludes that the 
preponderance of the evidence supports that finding.  All of 
the medical opinions of record state that cryptococcal 
meningitis is a known cause of visual loss; the specific 
mechanism being optic nerve injury related to papilledema, 
papillitis and subsequent optic nerve atrophy.  A physician 
with much experience with Amphotericin B has stated that this 
drug does not result in ophthalmologic complications and the 
IME opinion states that neither 5-FC nor Amphotericin B are 
associated with toxic optic neuropathy.  On the question of 
the effect of the 5-FU on the demonstrated visual loss, the 
appellants own doctor, after researching the issue, stated 
in September 1990 that 5-FU was not responsible and pointed 
to the delay in treatment as maybe the cause of the 
blindness.  While a VA neurologist has stated that 5-FU can 
cause optic neuritis, a VA internist pointed out that oral 
doses of 5-FU has not been associated with ophthalmologic 
problems.  More specifically, the neuro-ophthalmologist has 
indicated that 5-FU has been associated with corneal 
epithelial toxicity, and not optic neuropathy- which is what 
the appellant had.  Furthermore, the neuro-ophthalmologist 
stated that he did not think that 5-FU had ever been reported 
as a direct cause of optic neuropathy.

The Board has not found useful the medical opinions that 
indicate it is possible that there is an etiologic 
relationship between the visual loss and the administration 
of the 5-FU or that there is a suggestion of a significant 
role for 5-FU.  This is so because the award of benefits may 
not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 ; see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (service connection claim not well 
grounded where only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could have 
effectively intubated the veteran; such evidence held to be 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  

Turning to the question of whether the 5-FU might have 
aggravated the infectious process or worsened the visual 
loss, the Board finds that there is a preponderance of the 
evidence against such a conclusion.  As pointed out by more 
than one physician, including the appellants family doctor, 
much suspicion is laid at the door of the delay in the 
diagnosis and the treatment of the cryptococcal meningitis.  
Before the appellant even left the private hospital, he was 
found to have a very high antigen titer of 1:1024; even so, 
he was released to get to the VA hospital without any 
treatment whatsoever.  Small wonder that the appellants 
antigen titer had ballooned to 1:131,000 at the time of his 
admission to the VA hospital.  However, the Board notes that 
the IME opinion points out that profound visual loss is the 
usual result of cryptococcal meningitis- whether the disease 
is treated or not.  There is no solid medical evidence of 
record that indicates that the 5-FU either resulted in any 
optic neuritis or aggravated the optic neuritis caused by the 
cryptococcal meningitis.  Furthermore, taking into 
consideration the protective effect of the Amphotericin B and 
the recent literature indicating some benefit from 
immunosuppression, it is unclear whether or not the amount of 
immune suppression suffered by the appellant as a result of 
the administration of the 5-FU resulted in any worsening of 
the infection, much less such worsening that the visual loss 
from the infection was aggravated.  Nor is there any solid 
medical evidence that the appellant, by not receiving his 
April 16th doses of 5-FC, suffered any additional visual 
loss.  

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellants current loss of vision to any 
aspect of the appellants medical treatment by the VA in 
1982, including the erroneous administration of 5-FU instead 
of 5-FC, has not been presented.  There is evidence that it 
is possible for there to exist such a link, but the specific 
facts and circumstances of the appellants medical history do 
not support the conclusion that such happened in this case.  
The detailed and thorough independent medical opinion of 
record details the reasons for the conclusions that the 
appellants visual loss is due to optic neuropathy caused by 
cryptococcal meningitis and that the administration of 5-FU 
instead of 5-FC did not cause or aggravate any visual loss.  
The evidence of record indicates that the etiology of the 
appellants visual loss is most likely, to a high degree of 
medical probability, due to the pre-existing cryptococcal 
meningitis and that, to the extent that the etiology of any 
portion of the loss of vision is not apparent, that portion 
cannot be ascribed to any incident of VA medical treatment in 
1982.  As such, the evidence is insufficient to support a 
grant of benefits for additional visual disability pursuant 
to § 1151.

Thus, overall, the preponderance of the evidence is negative 
and against the appellants claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for vision loss.  While the Board 
has considered the doctrine of affording the appellant the 
benefit of any existing doubt with regard to the issue on 
appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional visual disability as a result of medical treatment 
rendered by the Department of Veterans Affairs in 1982 is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
